Citation Nr: 1735837	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-18 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to July 5, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to August 1974 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the course of the appeal, in a September 2012 rating decision, the RO awarded a TDIU, effective from July 5, 2012.  This was not a full grant of the benefit sought on appeal to the extent the TDIU was not awarded for the entire appeal period, and as the Veteran did not indicate that he agreed with the award, his claim has remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In November 2014, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In January 2015, the Board remanded the appeal for further development.


FINDING OF FACT

Prior to July 5, 2012, the Veteran's service-connected disabilities did not render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to July 5, 2012 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

During the course of the appeal, in a September 2012 rating decision, the Veteran was awarded a TDIU, effective July 5, 2012.  As the Veteran filed his claim for a TDIU in December 2009 and the TDIU was not awarded for the entire appeal period, his claim has remained on appeal.  The appeal has not been developed as a claim for an earlier effective date; the Veteran did not perfect an appeal of the September 2012 rating decision setting the effective date.  Rather, the matter on appeal is whether the Veteran was entitled to a TDIU prior to July 5, 2012.  

As discussed by the Board in January 2015, prior to July 5, 2012, the Veteran's service-connected disabilities consisted of headaches (30 percent disabling); depressive disorder (30 percent disabling); residuals of fractured right clavicle with malunion (20 percent disabling); and residuals of pneumothorax (noncompensable).  His combined rating was 60 percent from June 9, 2009 until his award of a TDIU effective July 5, 2012.  The Board found that the minimum schedular criteria for a TDIU had not been met for the portion of the appeal period prior to July 5, 2012.  It is arguable that his disabilities arose from a common etiology for purposes of meeting the minimum schedular criteria, but regardless, the analysis that follows is the same whether he met the schedular criteria prior to July 5, 2012 or not.
It is VA's policy that all Veterans who are unable to secure a substantially gainful occupation by reason of service- connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  Significantly, the Court has held that the Board has no power to award a TDIU under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service for consideration of an "extraschedular rating" under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Pursuant to the Board's January 2015 remand directives, the matter was referred to the Director, and in an August 2016 opinion, entitlement to an extraschedular TDIU was denied.  

The Board must now determine whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment prior to July 5, 2012 (work that is more than marginal, which permits the individual to earn a "living wage.") Moore v. Derwinski, 1 Vet. App. 356 (1991).

In doing so, the Global Assessment of Functioning (GAF) scores assigned by VA psychiatric examiners will be discussed.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) at 44-47.  A GAF score is probative as it relates directly to the veteran's level of impairment of social and industrial adaptability.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The record shows the Veteran completed 12 years of education and some college.  He has not worked since 2002/2003.  Prior to military service, he worked on a farm.  Following service, he worked as a handyman.  He reports he has been unable to work due to his service-connected disabilities, including incapacitating headaches that have required treatment with prescribed morphine.

On VA examination of the clavicle in August 2009, the Veteran reported he could no longer work as an electrician due to his difficulties with overhead maneuvering.  He reported he had lost 6 weeks of work in the last year due to his clavicle disability.  On examination, flexion was to 80 degrees in the right shoulder and 85 degrees in the left.  Abduction was to 90 degrees bilaterally.  Repetitive motion did not result in additional loss of motion. There was tenderness in the right mid-clavicle area.  The examiner noted the disability caused significant effects on occupation due to problems with lifting, carrying, decreased strength, and pain.

On VA psychiatric examination in December 2009, the examiner noted the Veteran owned a land excavating business in Tennessee, and that he lived in Florida during the off-season.  He had been self-employed for more than 20 years and worked full-time.  On examination, his appearance was normal, speech was normal, and affect was appropriate.  His mood was dysphoric and attention was intact.  He was oriented, thought processes were unremarkable, and judgement was normal.  In characterizing the severity of the psychiatric disability, the examiner found no total occupational or social impairment, but only an occasional decrease in work efficiency with intermittent periods of an inability to perform occupational tasks.  He was assigned a GAF score of 55.

On VA examination of the pneumothorax in December 2009, the examiner found a history of a traumatic pneumothorax of the right lung in 1973, with no recurrent pneumothorax.  The Veteran had chronic bronchitis from smoking.  The effect of the pneumothorax on his occupation was that it caused some shortness of breath.

On VA headache examination in December 2009, the examiner noted the Veteran had experienced monthly migraines for many years.  He had worked as an electrician but retrained to work as a front-end loader to reduce overhead work.  He had been treated with long-term opiates which only promulgated the pain.  His symptoms had improved with epidural shots to the cervical spine and nerve stimulation.  The headaches impacted employment in that they caused pain.  The Veteran lost 4-5 days of work per week during a migraine.

On VA psychiatric examination in October 2010, the Veteran was dressed in work clothes and appeared restless.  His speech was slow and clear.  His affect was appropriate, mood was neutral, and attention was intact.  He was oriented, thought processes and content were unremarkable, and judgment was normal.  Memory was normal and the Veteran could manage his financial affairs.  He had been self-employed for over 20 years and ran a construction business in Tennessee.  He had been there over the summer, and returned to Florida for medical appointments.  The examiner found no total occupational impairment, but that the disability caused an occasional decrease in work efficiency with intermittent periods of an inability to perform occupational tasks.  He was assigned a GAF score of 55.

On VA examination of the clavicle in January 2011, the Veteran reported worsening pain, weakness, and aggravation of the right shoulder when lifting overhead.  He stated he worked part-time in construction.  On examination, flexion was to 150 degrees in the right shoulder and 160 degrees in the left.  Abduction was to 150 degrees in the right shoulder and 160 degrees in the left.  Repetitive motion did not result in additional loss of motion.  The examiner found no significant effects on employment.

On examination of his headaches, the Veteran reported some improvement with thermoregulation treatment to the cervical spine.  However, he experienced steady, daily headaches.  The examiner noted no effect of the condition on employment or daily activities.

On examination of his pneumothorax residuals, the Veteran reported pain in the chest wall.  On examination, including a review of pulmonary testing results, the examiner diagnosed an old traumatic left pneumothorax with a barely visible scar.  There was no effect of the condition on employment or daily activities.

At the conclusion of the report, the January 2011 examiner opined the Veteran was not limited in his ability to secure and maintain physical or sedentary employment due to the clavicle, headache, and pneumothorax disabilities. 

In August 2011, the Veteran submitted an October 2003 letter from the Florida Department of Education, stating he had suffered a work injury in November 2000.  The agency had determined that the Veteran's headaches and medication prevented him from concentrating, and he was found medically unstable and unable to undergo a reemployment program at the time.  He was declared ineligible due to ongoing medical instability and his file was closed.

At the November 2014 hearing,  the Veteran reiterated the findings of the Florida Department of Education.  He testified that due to his morphine prescription, he was relegated to doing any handyman work he could find, and had been homeless twice.  He clarified that, contrary to the VA examination reports, he never ran a company in Tennessee, and had only ever performed handyman work.  He testified that in 2010, for example, he only earned between seven and nine thousand dollars performing handyman services.  He additionally clarified that at the time of his October 2010 VA examination, he just received radiofrequency ablation treatment for his headaches and was not experiencing his usual pain symptoms.

Records from the Social Security Administration were requested, but a March 2016 response indicated that the records had been destroyed.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  

Evidence in support consists of the 2003 finding from the Florida Department of Education.  The Board has carefully considered this agency's determination, however, the remaining evidence is to the contrary as it pertains to the Veteran's ability to work.  Significantly, while the record prior to July 5, 2012 documented difficulties with employment, there was no finding made by any examiner or treatment provider that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  The December 2009 and October 2010 VA psychiatric examiners explicitly determined that the Veteran's psychiatric symptoms did not result in total occupational impairment.  The January 2011 examiner explicitly opined that the Veteran was not limited in his ability to secure and maintain physical or sedentary employment due to the clavicle, headache, and pneumothorax disabilities.  As the VA examiners' opinions contain an explanation of the reasons for the conclusions based on the Veteran's symptoms and an accurate review of the pertinent evidence, they are entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Moreover, the Veteran's psychiatric symptoms and GAF scores do not reflect total occupational impairment.  He has been alert and oriented throughout the appeal.  Thought processes, memory, abstract reasoning, speech, and judgment have been normal.  His GAF scores have been 55, indicating only moderate symptoms.

The only remaining evidence in support of the claim is the believable and admissible lay evidence.  However, the VA examiners are medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, including the lay statements, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.

The weight of the evidence is against a TDIU as it indicates that the Veteran's service- connected disabilities did not produce unemployability prior to July 5, 2012.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 
      
In reaching this decision, the Board considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A TDIU is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


